Military pay; passovers for promotion. — Plaintiff, a retired Naval Reserve officer, served on active duty for 20 years prior to his retirement as a commander, USNR, on July 31, 1973. Three of plaintiffs claims are barred by this court’s 6-year statute of limitations, 28 U.S.C. § 2501. The remaining two claims are based on plaintiff having been twice passed over for selection to the grade of captain, apparently because of allegedly erroneous materials remaining in his records despite his efforts to have them removed by the Board for Correction of Naval Records. In a recommended decision filed October 21, 1976, concluding that plaintiff is not entitled to recover, Trial Judge Mastín G. White points out that this court’s role in determining the issue of the Government’s liability to plaintiff is *799restricted to consideration of whether plaintiff has alleged and proved that errors or irregularities prejudicial to him occurred in connection with the 1972 or 1973 selection of commanders for promotion to captain. On June 10, 1977 the court, by order, affirmed and adopted the recommended decision as the basis for its judgment in this case, concluded that plaintiff is not entitled to recover and dismissed the petition.